Citation Nr: 0426840	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a ruptured 
intervertebral disc and loss of feeling in the left foot as 
the residual of prostate surgery.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1955 to January 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 RO rating decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have a ruptured lumbar 
intervertebral disc as the result of prostate surgery 
performed by VA in May 1998.  

3.  The veteran's currently demonstrated neurologic deficit 
involving the right foot is not shown to have been the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or other instance of fault on the part of VA or due 
to an event not reasonably foreseeable in connection with the 
prostate surgery performed in May 1998.  



CONCLUSION OF LAW

Compensation benefits for a ruptured intervertebral disc and 
a loss of feeling in the left foot as the residuals of 
prostate surgery performed in May 1998, pursuant to 38 
U.S.C.A. 1151, are not warranted.  38 U.S.C.A. 1151, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Preliminary matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board has carefully reviewed the claims file, to 
ascertain whether further remand to the RO is necessary in 
order to assure compliance with VCAA.  The Board notes that 
the development of medical evidence appears to be complete.  
By virtue of the Statement of the Case issued in July 2003, 
and correspondence from the RO, the veteran has been given 
notice of the information and/or evidence necessary to 
substantiate his claim.  

In particular, the Board notes the July 2002 and August 2002 
letters in which the RO explained the veteran's and VA's 
responsibilities under the VCAA.  In that letter, the RO also 
explained what the evidence must show in order to 
substantiate his claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Having reviewed the complete record, the Board believes that 
all obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board concludes that VA has complied with 
the notification and assistance requirements of the VCAA to 
the extent possible under the circumstances.  Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  


II. Compensation pursuant to 38 U.S.C.A. § 1151 for a 
ruptured intervertebral disc and a loss of feeling in the 
left foot as a residual of prostate surgery.

The veteran is seeking compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a claimed ruptured 
intervertebral disc and a loss of feeling in the left foot.  
He essentially contends that he developed this disability as 
a result of prostate surgery, which was performed at a VA 
medical facility in May 1998.  He reports that he now 
experiences severe pain his back and numbness in his foot.  

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).  

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).  

The regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).  

The regulations further provide that compensation is not 
payable for the necessary consequences of VA treatment 
properly administered with the express or implied consent of 
the veteran or, in appropriate cases, the veteran's 
representative.  

"Necessary consequences" are those which are certain or 
intended to result from the treatment provided.  Consequences 
otherwise certain or intended to result from treatment will 
not be considered uncertain or unintended solely because it 
had not been determined, at the time consent was given, 
whether that treatment would, in fact, be administered.  38 
C.F.R. § 3.358(c)(3).  

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  

Those interpretations and the cited regulatory provision were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  

The amendment was made effective on November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).  

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate Section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  

On December 12, 2002, a proposed rule was published, at 67 
Fed. Reg. 76,322-26, in order to effectuate section 422(a).  
To date, the proposed amended regulation has not been 
finalized.  

In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed after the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment 
does apply.  

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was due to (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

The Board notes that a careful review of the record shows 
that, in July 1989, the veteran was seen for complaints of 
low back pain at a VA medical center.  An April 1995 VA 
medical report shows the veteran was diagnosed with 
degenerative disc disease and spurring in his cervical spine.  
A March 1996 VA medical substance abuse center survey showed 
the veteran complained of having back pain, both lower and 
upper.  

Additional March 1996 VA medical reports indicate that the 
veteran complained of having chronic back pain.  In an April 
1998 report the veteran complained of having a pinched nerve 
on his left side, which caused numbness.  

The record also reflects that, in May 1998, the veteran 
underwent an operation at a VA Medical Center, to treat 
prostate cancer.  It was shown in his preoperative report 
that he had a history of cervical and lumbar radiculopathy 
and low back pain.  

A post-operative nursing note showed that the veteran 
complained of having numbness in his right leg after the 
surgery.  The discharge report indicated that the medical 
procedure had been explained to the veteran, who understood 
and signed the consent form, and that there were no 
perioperative complications.  

In August 1998, the veteran underwent an electromyography 
study at a VA facility.  This was noted to be abnormal, 
showing low lumbar and upper sacral radiculopathic process 
that could be due to stenosis or carcinomatosis.  It was 
noted that these findings could not explain the low amplitude 
right sural sensory responses that were of uncertain clinical 
significance.  It was noted that this could be due to early 
neuropathy or some injury to the peripheral nerve distal to 
the dorsal root ganglion.  A right sacral plexopathy could 
not be excluded by the study.  

In September 1998, the veteran underwent an MRI of the lumbar 
spine.  The impression was that of bulging disc with central 
disc protrusion at L5-S1 encroaching upon the right S1 nerve 
root and bulging disc at L4-L5 with left-sided disc 
protrusion impinging upon the left L5 nerve root.  

In November 1998, the veteran was evaluated by VA for 
complaints of pain and numbness in the right foot of six 
months duration.  He was noted to have an antalgic gait, 
favoring the right.  The assessment was that of neuropathic 
pain.  

The Board notes a June 2002 report from a VA medical examiner 
that determined if the veteran's prostate surgery caused his 
present spinal condition.  The examiner reviewed the 
veteran's claims folder and found that several other factors, 
including prior reports of pain, an inconsistent medical 
history, the common occurrence of parasthesia following 
surgery and confounding causes of pain were considered in his 
opinion.  

The examiner's review of the veteran's medical and social 
history led him to conclude that the veteran's current 
complaint was more likely caused by factors other than his 
prostate surgery.  The examiner further concluded that the 
veteran's foot pain was probably coincidental.  

The veteran has not submitted any medical opinion in support 
of his claims that he has sustained additional disability 
directly resulting from the surgery performed by VA.  

Indeed, the only evidence addressing the potential of a 
relationship is the June 2002 VA medical report, which ruled 
out such a connection.  

The Board is cognizant of the belief of the veteran and his 
spouse that the VA prostate surgery resulted in a ruptured 
vertebral disc and loss of feeling in the left foot.  As lay 
persons, however, they are not qualified to proffer medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The veteran has submitted no medical evidence to support his 
lay assertions or otherwise to establish a nexus between the 
VA surgery and any current ruptured vertebral disc or loss of 
feeling in the left foot condition on the other hand.  

Because the evidence establishes that there is no causal 
connection between the veteran's prostate surgery and his 
claimed back disability, the Board finds that the prostate 
surgery did not involve carelessness, negligence or other 
instance of fault on the part of VA.  

In the absence of competent evidence showing that the 
treatment received at the VA facility resulted in additional 
disability, the Board must conclude that the claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 must be 
denied.  



ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a ruptured vertebral disc and a loss 
of feeling in the left foot as a residual of prostate surgery 
is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



